DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
The response, filed 11/22/2021, has been entered. Claims 1-22 are pending, with claims 6-7, 9, 13, 16-17, and 19 being withdrawn from consideration. Applicant’s arguments have been fully considered. Some arguments regarding the priority are persuasive, other arguments regarding the priority are unpersuasive, and the arguments regarding the prior art rejections are unpersuasive.
On pages 6-8 of the response, applicant argues that claims 6-7, 13, and 18-22 comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112 with respect to the disclosure of the prior-filed priority application 62/702,861. 
The examiner finds applicant’s arguments regarding claims 6-7 persuasive. Therefore they are entitled to the benefit of the prior-filed application 62/702,861.
Regarding claim 13: Applicant argues prior-filed application 62/702,861 provides sufficient support for the subject matter of claim 13. Specifically, applicant argues that the quoted sections of 62/702,861, provided at the top of page 7 of the 11/22/2021 response, provide support for the subject matter of claim 13. In response, the examiner notes that claim 13 recites “wherein the liquid detection unit is configured to detect liquid detection unit / electrode thereof. The examiner holds that the sections of 62/702,861 cited by applicant fail to provide support for “wherein the liquid detection unit is configured to detect presence of liquid responsive to detecting a change in output from the sensor die to a calibrated model”, especially in view of the limitation of claim 1, on which claim 13 depends. Therefore the examiner finds the aforementioned argument unpersuasive.
Regarding claim 18: Applicant argues prior-filed application 62/702,861 provides sufficient support for the subject matter of claim 18. Specifically, applicant argues that the quoted sections of 62/702,861, provided in the middle of page 7 of the 11/22/2021 response, provide support for the subject matter of claim 18. In response, the examiner notes that the cited section merely describes calculations of the heat required to vaporize a specific amount of water. The cited section fails to provide support for claim 18 which recites “wherein the control circuity turns the heating element on to maintain a predetermined temperature in response to detecting that output from the sensor die has drifted, and wherein maintaining the predetermined temperature compensates for the drift”. Therefore the examiner finds the aforementioned argument unpersuasive.
Regarding claim 19: Applicant argues prior-filed application 62/702,861 provides sufficient support for the subject matter of claim 19. Specifically, applicant argues that the quoted sections of 62/702,861, provided at the bottom of page 7 of the 11/22/2021 response, provide support for the subject matter of claim 19. In response, the examiner notes that the cited section only provides support for detecting a change in capacitance. Applicant further argues that “a capacitance change is related to a number of factors including permeability…[a]s such, measuring a capacitance change is related to the permeability. The examiner respectfully disagrees. If claim 19 recited “measure a change in permittivity”, the examiner would agree since permittivity ε is directly related to capacitance (i.e.                     
                        C
                        =
                         
                        ε
                         
                        
                            
                                A
                            
                            
                                d
                            
                        
                    
                   , or, with a dielectric,                     
                        C
                        =
                         
                        ε
                         
                        κ
                         
                        
                            
                                A
                            
                            
                                d
                            
                        
                    
                ); however, claim 19 recites “measure a change in permeability”, which is not directly related to capacitance in the same simple way as permittivity. Therefore the examiner finds the aforementioned argument unpersuasive.
Regarding claims 20-22: Applicant argues prior-filed application 62/702,861 provides sufficient support for the subject matter of claims 20-22. Specifically, applicant argues that the quoted sections of 62/702,861, provided on page 8 of the 11/22/2021 response, provide support for the subject matter of claims 20-22. In response, the examiner notes that cited figure fails to explicitly recite that the shaded center circle (or any other in context of other sections of 62/702,861 (disclosing a pressure sensor and the figure description mention of “diaphragm Si layer”), would reasonably understand that the shaded center circle is a pressure diaphragm and that the silicon heater may be in the same plane thereof. As such, the examiner finds the aforementioned argument persuasive and claims 20-22 are entitled to the benefit of the prior-filed application 62/702,861.
It is noted that applicant did not present arguments regarding the examiner’s pervious priority determination of claims 3 and 11-12. As such, and in combination with the above, claims 3, 11-13, and 18-19 are not entitled to the benefit of the prior application.
On pages 10-12 of the response, applicant argues that Balasubramanian fails to teach the newly added limitation of “wherein the liquid detection unit is configured to detect a presence of a liquid…when the liquid detection unit becomes in contact with liquid”. In response, the examiner notes that, during patent examination, claims are given their broadest reasonable interpretation consistent with the specification. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In this case, applicant appears to interpret “in contact with the liquid” as direct physical contact with the liquid”. The examiner notes that “in contact with the liquid” may be interpreted more broadly than “in direct physical contact with the liquid”. Specifically, Balasubramanian may be interpreted as teaching: 1) the liquid detection unit is in indirect physical contact with the liquid; and/or 2) the liquid detection unit is in electrical/capacitive contact with the liquid. Therefore the examiner finds the aforementioned argument unpersuasive.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/702,861, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. There appears to be inadequate support in the prior-filed application for claims 3, 11-12 (plurality of looped wires at different heights), 13, and 18-19. 
Accordingly, claims 3, 11-13, and 18-19 are not entitled to the benefit of the prior application.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
Regarding claim 1, last line: “in contact with liquid” should read “in contact with the liquid”.
Regarding claim 14, third to last line: “in contact with liquid” should read “in contact with the liquid”.Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, 14-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 20190383688 A1, prior art of record) in view of Wade et al. (US 20120042734 A1, prior art of record).Regarding claim 1:Balasubramanian teaches (FIG. 2) a device comprising:
a sensor die (110; [0014]); 
a substrate (120 + 160); 
a liquid detection unit (130, 125) electrically coupled to the sensor die (at least via processor [0033]); and 
a housing unit (102), wherein the housing unit (102) and the substrate (120 + 160) are configured to house the sensor die (110), and the liquid detection unit (130, 125), and wherein the housing unit comprises an opening (top opening of 102) that exposes the sensor die to an environment external to the housing unit, 
and wherein the liquid detection unit (130, 125) is configured to detect ([0014]-[0015]) presence of liquid (150) within an interior environment of the housing unit (102) when the liquid detection unit becomes in contact (indirect physical contact or electrical/capacitive contact) with the liquidBalasubramanian fails to explicitly teach:
an electrical coupling;
wherein the sensor die is coupled to the substrate via the electrical coupling
wherein the housing unit houses the electrical couplingWade teaches (FIG. 1):
an electrical coupling (e.g. 34 and 38); wherein the sensor die (18) is coupled to the substrate (12) via the electrical coupling (e.g. 34 and 38); wherein the housing unit (17) houses the electrical coupling (e.g. 34 and 38)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrical coupling of Wade in the device of Balasubramanian to allow for electrical communication between the sensor die and other components, such as those shown in FIG. 5 of Balasubramanian. Such an electrical connection allows for data and power communication between the sensor die and other electrical components such as processor(s), memory, transmitter(s), etc. The explicitly teach such a coupling; however, Balasubramanian strongly suggests some form of electrical coupling to the substrate to facilitate electrical connections to other components, such as those shown in FIG. 5. Such an electrical coupling is explicitly taught by Wade.
Regarding claim 2:Balasubramanian and Wade teach all the limitations of claim 1, as mentioned above.Balasubramanian also teaches (FIG. 2):
a gel (140 - [0014]) filled within the interior environment of the housing unit (102) covering the sensor die and the substrate, wherein the gel is configured to protect the sensor die, the electrical coupling, and the substrate from exposure to the liquid
Regarding claim 3:Balasubramanian and Wade teach all the limitations of claim 2, as mentioned above.Balasubramanian fails to teach:
wherein the gel is selected from a group consisting of silicone and fluoro siliconeWade teaches (FIG. 1):
wherein the gel (13) is selected from a group consisting of silicone and fluoro silicone ([0014], [0028])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fluorosilicone gel of Wade in the device of Balasubramanian as it is an art-recognized suitable material for the same intended purpose. Further, Balasubramanian is silent as to what the gel is made of. 
Regarding claim 8:Balasubramanian and Wade teach all the limitations of claim 1, as mentioned above.Balasubramanian also teaches (FIG. 2):
wherein the liquid detection unit comprises electrodes (130) and wherein the liquid detection unit (130 / 125) is within the sensor die (e.g. 110 + 120 - [0014]) and is configured to detect presence of liquid by detecting a change in a measured electrical characteristics by the electrodes (e.g. [0015])
Regarding claim 10:Balasubramanian and Wade teach all the limitations of claim 1, as mentioned above.Balasubramanian also teaches (FIG. 2):
wherein the sensor die (110 + 120) is a pressure sensor ([0014]-[0015])
Regarding claim 14:Balasubramanian teaches (FIG. 2) a device comprising:
a sensor die (110; [0014]) comprising a heating element (170 - [0018]); 
a substrate (120 + 160); 
a liquid detection unit (130, 125) electrically coupled to the sensor die (at least via processor [0033]); and 
a housing unit (102) comprising an opening (top opening of 102) that exposes the sensor die to an environment external to the housing unit, wherein 
and wherein the liquid detection unit (130, 125) is configured to detect ([0014]-[0015]) presence of liquid (150) within an interior environment of the housing unit (102) when the liquid detection unit becomes in contact (indirect physical contact or electrical/capacitive contact) with the liquid, and wherein a control circuitry within the sensor die is configured to turn on the heating element (170) responsive to the liquid detection circuitry detecting presence of liquid ([0019])Balasubramanian fails to explicitly teach:
the substrate is electrically coupled to the sensor dieWade teaches (FIG. 1):
the substrate (12) is electrically coupled (e.g. 34 and 38) to the sensor die (18)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrically couple the substrate to the sensor die, as taught by Wade, in the device of Balasubramanian to allow for electrical communication between the sensor die and other components, such as those shown in FIG. 5 of Balasubramanian. Such an electrical connection allows for data and power communication between the sensor die and other electrical components such as processor(s), memory, transmitter(s), etc. The examiner notes that Balasubramanian fails to explicitly teach such a coupling; however, Balasubramanian strongly suggests some form of electrical coupling to the substrate to facilitate electrical connections to other components, such as those shown in FIG. 5. Such an electrical coupling is explicitly taught by Wade.
Regarding claim 15:Balasubramanian and Wade teach all the limitations of claim 14, as mentioned above.Balasubramanian also teaches (FIG. 2):
a gel (140 - [0014]) filled within the interior environment of the housing unit (102) covering the sensor die and the substrate, wherein the gel is configured to protect the sensor die and the substrate from exposure to the liquid
Regarding claim 20:Balasubramanian and Wade teach all the limitations of claim 14, as mentioned above.Balasubramanian also teaches (FIG. 2):
wherein the sensor die (110 + 120) comprises a pressure sensor ([0014]-[0015]), and wherein the heating element (170) is disposed in a plane of the pressure sensor (110)Balasubramanian fails to teach:
a movable membrane of the pressure sensorWade teaches (FIG. 1):
a movable membrane (26 - [0015]) of the pressure sensor (18)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor with a movable membrane, as taught by Wade, in the device of Balasubramanian as it is an art-recognized equivalent for the purpose of sensing pressure. Further, Balasubramanian is silent as to the specifics of the pressure sensor, one of ordinary skill in the art would look elsewhere (such as the disclosure of Wade) to find a suitable pressure sensor 
Regarding claim 21:Balasubramanian and Wade teach all the limitations of claim 20, as mentioned above.Balasubramanian also teaches (FIG. 2):
wherein the heating element (170) is disposed (at least partially) around the movable membrane (met upon combination with Wade, as set forth in the claim 20 rejection above)

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 20190383688 A1, prior art of record) in view of Wade et al. (US 20120042734 A1, prior art of record) and further in view of Xu et al. (CN 102788948 A, prior art of record - all citations are to the previously provided English translation).Regarding claim 4:Balasubramanian and Wade teach all the limitations of claim 1, as mentioned above.Balasubramanian also teaches (FIG. 2):
wherein the liquid detection unit comprises electrodes (130)Balasubramanian fails to teach:
wherein presence of liquid is detected responsive to a change in thermal conductance measured by the electrodesXu teaches:
 wherein presence of liquid is detected responsive to a change in thermal conductance measured by the electrodes ([0022]-[0024])

Regarding claim 5:Balasubramanian, Wade, and Xu teach all the limitations of claim 4, as mentioned above.As combined in the claim 4 rejection above, Xu teaches:
wherein the change in the thermal conductance is measured by measuring a resistance between the electrodes and by comparing the measured resistance to a resistance between the electrodes in absence of the liquid ([0022]-[0024])

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 20190383688 A1, prior art of record) in view of Wade et al. (US 20120042734 A1, prior art of record) and further in view of Hirata et al. (US 20170268919 A1, prior art of record).Regarding claim 11:Balasubramanian and Wade teach all the limitations of claim 1, as mentioned above.Balasubramanian fails to teach
wherein the liquid detection unit comprises a plurality of looped wires, wherein at least two looped wires of the plurality of looped wires are at different heightsHirata teaches (FIG. 3):
wherein the liquid detection unit comprises a plurality of looped wires (loop with R11, loop with R12, loop with R13, and loop with R14), wherein at least two looped wires of the plurality of looped wires are at different heights
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the looped wires liquid detection of Hirata in the device of Balasubramanian as they are art-recognized equivalents for the purposes of detecting the presence of liquid.
Regarding claim 12:Balasubramanian, Wade, and Hirata teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Hirata teaches (FIG. 3):
wherein a pair of looped wires (loop with R11 and loop with R12) of the plurality of looped wires at a first height is configured to detect a different amount of liquid presence from another pair of looped wires (loop with R13 and loop with R14) of the plurality of looped wires at a second height

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 20190383688 A1, prior art of record) in view of Wade et al. (US 20120042734 A1, prior art of record) and further in view of Melamud et al. (US Balasubramanian and Wade teach all the limitations of claim 14, as mentioned above.Balasubramanian fails to teach:
wherein the control circuity turns the heating element on to maintain a predetermined temperature in response to detecting that output from the sensor die has drifted, and wherein maintaining the predetermined temperature compensates for the driftMelamud teaches:
wherein the control circuity turns the heating element on to maintain a predetermined temperature in response to detecting that output from the sensor die has drifted, and wherein maintaining the predetermined temperature compensates for the drift ([0038], [0052], [0079], [0102])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to turn the heating element on to a predetermined temperature to compensate for drift, as taught by Melamud, in the device of Balasubramanian to increase accuracy. The output of most pressure sensors depends on temperature (as well as pressure). By heating the pressure sensor to a predetermined low/zero drift temperature, this dependence on temperature (and the associated drift) may be mitigated, yielding increased accuracy.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 20190383688 A1, prior art of record) in view of Wade et al. (US Balasubramanian and Wade teach all the limitations of claim 21, as mentioned above.Balasubramanian fails to teach:
wherein the heating element comprises siliconLantz teaches:
wherein the heating element comprises silicon (e.g. [0024]-[0025])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon as a material for the heating element, as taught by Lantz, in the device of Balasubramanian as it is an art-recognized material suitable for the intended purposes of a heating element. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856